DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 5-7, 9, 10, 12, 14-22 have been canceled. Claims 23 and 24 have been added. Claims 1, 2, 4, 8, 11, 13, 23, 24 are pending and under consideration. 
Applicant's arguments filed 2-16-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim Objections
The phrase “inner cells mass” in claim 4 should be ---inner cell mass---. 
Claim 23 refers to endogenous and human ETV2 genes (plural); however, the specification only discloses one pig ETV2 gene and one human ETV2 gene. The term “genes” throughout claim 23 should be ---gene---.
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 2, 4, 8, 11, 13 remain and claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a genetically modified isolated wild boar cell/embryo/morula/blastocyst with a mutation of both endogenous ETV2 alleles, wherein the cell/embryo/morula/blastocyst does not express functional endogenous ETV2, and using the isolated wild boar cell/embryo/morula/blastocyst to study the role , does not reasonably provide enablement for 
a) making any species of genetically modified pig cell/embryo/morula/blastocyst as broadly encompassed by claims 1, 4, 8, 23 other than wild boar; 
b) making a genetically modified pig cell in vivo as broadly encompassed by claims 1 and 8; 
c) using a genetically modified pig embryo, morula, or blastocyst that does not express functional endogenous ETV2, wherein the pig embryo, morula, or blastocyst comprises human cells that express [human] ETV2 as required in claims 4, 8, 23.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make and/or use the invention commensurate in scope with these claims. 
Assumption
This rejection assumes those of skill would be able to determine how to make/use TALEN pairs that target and inactivate a wild boar ETV2 gene as suggested in the specification (pg 13-14) taken with the level of skill in the art at the time of filing. Ergo, this rejection assumes those of skill would also be able to make an isolated wild boar fibroblast with an inactivated endogenous ETV2 gene, use the fibroblast to clone an enucleated wild boar oocyte, and to obtain an isolated wild boar embryo, morula, or blastocyst with an inactivated endogenous ETV2 gene using the cloned oocyte. 
Claims and breadth

Claim 1 requires the pig morula/embryo with a mutation in both alleles of the [endogenous] ETV2 gene, wherein the blastocyst/embryo lacks functional [endogenous or exogenous] ETV2 protein. Claim 1 encompasses any species of pig. 
4. A chimeric pig embryo comprising: (i) mutations of both endogenous ETV2 alleles in its genome, wherein said disruptions result in no expression of the endogenous ETV2 protein; and (ii) human cells expressing ETV2 protein, wherein the human cells are differentiated from human pluripotent stem cells introduced into a pig embryo at an earlier stage in development than said chimeric pig embryo and wherein the introduced human pluripotent cells integrated into the inner cells mass of the pig embryo at the blastocyst stage. 
Claim 4 requires a pig embryo with a homozygous disruption of an endogenous ETV2 gene, human cells that express human ETV2 derived from pluripotent cells (which encompasses any multipotent or fully differentiated cell) integrated into the inner cell mass of the embryo. Claim 4 requires the human cells express ETV2 but not that they express human ETV2. Therefore, claim 4 encompasses any human multipotent or fully differentiated cell expressing endogenous or exogenous ETV2. Claim 4 encompasses any species of pig.
8. A method for producing a chimeric pig morula or blastocyst comprising: a) generating an ETV2 null pig cell, wherein both copies of the pig ETV2 gene carry a mutation that prevents production of functional ETV2 protein in said pig; b) creating an 
Claim 8 encompass a pig morula/blastocyst with a homozygous disruption of an endogenous ETV2 gene. Claim 8 requires the morula/blastocyst has human stem cells which encompasses any pluripotent, multipotent, iPS, or umbilical cord blood stem cell (claim 11, 13). Claim 8 does not require that the human stem cells express ETV2. Therefore, claim 8 encompasses a chimeric pig morula/blastocyst containing human stem cells that express endogenous or exogenous ETV2, that express a mutant ETV2, or that do not express any ETV2. The human stem cells may be anywhere in the pig morula/blastocyst. Claim 8 encompasses any species of pig.
23. A chimeric pig blastocyst comprising: (i) homozygous disruptions of endogenous ETV2 genes in its genome, wherein said disruptions result in no expression of the endogenous ETV2 protein; and (ii) human pluripotent cells having intact ETV2 genes, wherein the human pluripotent cells integrate into the inner cell mass of the blastocyst. 
Claim 23 encompasses a pig blastocyst with a homozygous disruption of an endogenous ETV2 gene and human pluripotent cells in the inner cell mass. Claim 23 does not require the human pluripotent cells express ETV2. Therefore, claim 23 encompasses any human pluripotent cells that express endogenous or exogenous 
State of the art
Ferdous (PNAS, Jan. 20, 2009, Vol. 106, No. 3, pg 814-819) disrupted the ETV2 (also called Etsrp71) gene transiently in the endocardium/endothelium of mouse embryos (E7.75-E9.5) and was extinguished during the later stages of development. The mice lacked endocardial/endothelial lineages and were nonviable. 
Rassmussen (Development, 2011, Vol. 138, pg 4812) disrupted the ETV2 gene in mice using a vector with the ETV2 promoter operably linked to a EYFP reporter. The absence of ETV2 misdirects differentiation into paraxial and cardiac mesoderm instead of lateral plate mesoderm (pg 4802, col. 1, 1st paragraph). 
Kataoka (Blood, Dec. 22, 2011, Vol. 118, No. 26, pg 6975) taught ETV2 disruption in zebrafish affected vasculogenesis and myelopoiesis leaving primitive erythropoiesis intact while ETV2 disruption in mice resulted in lack of FLK1 expression and total loss of endothelial cell (EC) and hematopoietic cell (HPC) lineages (pg 6975, col. 1, 2nd paragraph). Accordingly, the phenotype of genetically modified animals with an inactivated ETV2 gene was unpredictable. 
Shi (J. Biol. Chem., Feb. 18, 2015, Vol. 290, No. 15, pg 9614-9625) deleted both alleles of an endogenous ETV2 in mice resulting in lack of FLK1 expression and total loss of endothelial cell (EC) and hematopoietic cell (HPC) lineages (pg 6975, col. 1, 2nd paragraph). Contrary to the Written Opinion Shi did not teach expressing human ETV2 as required in claim 4. 

Examples
Applicants describe removing the entire ETV2 coding region in pig fibroblasts using TALEN pairs (pg 13, line 20). A homologous directed repair (HDR) template was used to fuse the break (pg 13, line 33). The genetically modified fibroblasts were cloned (pg 14, line 20). Embryos were harvested and analyzed at E18.0 (Fig. 5) and lacked blood and vascular lineages (Fig. 7C-H), cardinal veins, dorsal aortae, and endocardium (Fig. 5E-H) (pg 14, lines 23-28). 
Applicants added mouse ES cells to “mouse ETV2 mutant blastocysts” (pg 15, line 33-34). Hemizygous mice obtained were bred (line 35-36). Embryos were obtained at E10.5 (one day later than observed lethality of the TEV2 mutant embryo) (lines 36-37). The ES cell phenotype was integrated into multiple cell types of all germ layers the E10.5 embryos and allowed “rescue” of the hematopoietic lineages (pg 16, line 1-9).
Differentiation of ETV2 mutant mouse ES cells in vitro was compared to ETV2 mutant mouse ES cells plus rat ES cells in vitro (pg 16, line 23). Co-differentiation of the mutant mouse ES cells + rat ES cells allowed CD31 expression which was not found in mutant mouse ES cells (pg 16, lines 31-34).
Human umbilical cord blood stem cells (hUCBSCs) and human induced pluripotent stem (iPS) cells were introduced into pig blastocysts and were observed in the inner cell mass two days later (pg 17, lines 1-7). The embryos were implanted into pseudopregnant sows and embryos were analyzed at E28 (pg 17, line 15). Normal 
Rejections
a) The specification does not enable making any species of pig cell/embryo/morula/blastocyst with a mutation in both alleles of an endogenous ETV2 gene as broadly encompassed by claims 1, 4, 8, 23 other than wild boar. 
The claims encompass any Sus ahoenobarbus, Sus barbatus, Sus cebifrons, Sus celebensis, Sus oliveri, Sus philippensis, Sus scrofa (wild boar) which includes the subspecies Sus scrofa domesticus (domestic pig) (sometimes treated as a full species), and Sus verrucosus. 
The art at the time of filing was limited to inactivating the ETV2 gene in mice and zebrafish, and the specification is limited to inactivating a pig ETV2 gene using TALEN pairs in a wild boar blastocyst. The specification does not teach the structure of any porcine ETV2 genes other than wild boar. 
Applicants do not teach any means for inactivating a wild boar ETV2 gene by providing the specific structure of TALEN target sites within the wild boar ETV2 gene or the structure of the TALEN pairs that target those sites. Specifically, SEQ ID NO: 20 in the instant application is the sequence for Sus scrofa (wild boar) ETV2 mRNA; however, applicants do not teach the structure of the wild boar ETV2 gene. Fig. 4A shows a strategy for detecting whether gene editing in the wild boar ETV2 gene and provides nucleotide numbers in the wild boar ETV2 gene: 

    PNG
    media_image1.png
    375
    863
    media_image1.png
    Greyscale

Applicants do not compare the wild boar ETV2 mRNA or gene to any Sus ahoenobarbus, Sus barbatus, Sus cebifrons, Sus celebensis, Sus oliveri, Sus philippensis, Sus scrofa domesticus (domestic pig) or Sus verrucosus ETV2 mRNA or gene. Applicants do not teach the TALEN pairs on pg 13-14 MUST function in any other pig ETV2 gene. 
Given the unpredictability of the function of ETV2 in different animals as evidenced by Kataoka, taken with the lack of correlation by applicants between wild boar and any other pig ETV2 gene, applicants do not enable those of skill to inactivate any pig ETV2 gene in a cell, embryo, morula, or blastocyst as broadly encompassed by claim 1, 4, 8, 23 other than wild boar. 
b) The specification does not enable making any pig cell as broadly encompassed by claims 1 and 8 other than an isolated pig cell. Claim 1 and step a) of claim 8 encompass genetically modifying a pig cell in vitro or in vivo. However, the specification is limited to genetically modified pig fibroblasts in vitro (pg 13, line 23). The specification does not teach the route of administration or dosage required to make a genetically modified cell in vivo. The specification does not correlate making cells in 
c) The specification does not enable using a genetically modified pig embryo, morula, or blastocyst that does not express functional endogenous ETV2, wherein the pig embryo, morula, or blastocyst comprises human cells that express [human] ETV2 as required in claims 4, 8, 23. 
Claim 4 and 23 require the human cells are in the inner cell mass of the embryo, morula, or blastocyst. Claim 8 does not require the human cells are any particular place in the pig morula or blastocyst. The term “embryo” encompasses a morula or blastocyst. Claims 4, 8, and 23 encompass using the chimeric pig/human embryo, morula, or blastocyst to obtain a chimeric human/pig. 
The sole disclosed purpose for the chimeric pig/human embryo, morula or blastocyst of claims 4, 8 and 23 is to make a genetically modified non-human animal (pg 1, lines 30; “The present invention generates a pig blastocyst deficient of the pig Etv2 gene (and therefore deficient in pig vasculature and blood). By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the human, stem cells, such as IPS cells. Every year, more than 300,000 Americans have coronary artery bypass grafting and would benefit from the use of such engineered coronary blood vessels”). Claim 24 specifically requires implanting the chimeric pig/human morula/blastocyst into a recipient female pig to generate a chimeric pig/human embryo. 
However, the phenotype of genetically modified animals with an inactivated ETV2 gene was unpredictable as evidenced by Ferdous, Rassmussen, and Kataoka nd paragraph). Applicants specifically acknowledge the unpredictability in the art by stating ETV2 plays a role in vasculogenesis and hematopoiesis in a mouse because mouse embryos without ETV2 are lethal at E9.5 and do not contain vasculature or blood (pg 13, line 20). The specification does not enable those of skill to overcome the unpredictability in the art by teaching how to obtain a living pig with a genetically modified ETV2 gene. The specification does not teach the human cell allow functional ETV2 to be expressed in amounts capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the specific structure of the pig/human chimeric embryo obtained from the chimeric pig/human embryo, morula, or blastocyst as required in claim 24. The specification does not teach a chimeric pig/human obtained from the chimeric pig/human embryo, morula, or blastocyst obtained in claim 24 will have blood or vasculature that is human or humanized as suggested on pg 1, line 30. 
The specification describes using knockout ETV2 -/- pig embryos to study the role of ETV2 in pig embryo development by observing the pig embryo throughout embryogenesis; however, the specification does not teach how to use chimeric pig/human embryos with an inactivated pig ETV2 gene AND human cells that express 
Claim 4 requires the human cells are differentiated from pluripotent cells, ergo the human cells may be fully differentiated. However, the specification does not teach expression of ETV2 in the differentiated human cells would be of an amount or in a location capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the differentiated cells are necessarily blood cells or vascular tissue. The specification does not teach how to use a chimeric pig/human embryo comprising fully differentiated human cells (encompassed by claim 4) to study the role of ETV2 in pig embryo development. 
Claim 4 encompasses using human multipotent cells derived from human pluripotent cells. Claim 8 requires the human cells are stem cell which encompasses multipotent cells. However, the specification does not teach expression of ETV2 in multipotent human cells would be of an amount or in a location capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the multipotent cells would necessarily differentiate into blood cells, vascular tissue, or any desired tissue or organ. The specification does not teach how to use a chimeric pig/human embryo comprising multipotent human cells (encompassed by claims 4, 8, 23, and made in the method of claim 24) to study the role of ETV2 in pig embryo development. 
Claim 8 requires the human cells are stem cell which encompasses pluripotent cells. Claim 23 requires the human cells are pluripotent cells, i.e. ES cells or iPS cells. However, the specification does not teach expression of ETV2 in pluripotent human cells would be of an amount or in a location capable of allowing the chimeric pig/human 
Given the unpredictability of the function of ETV2 in different animals as evidenced by Kataoka, taken with the lack of guidance in the specification, it would have required those of skill undue experimentation to use a genetically modified chimeric pig embryo that does not express functional endogenous ETV2 and comprises human cells that express [human] ETV2 as required in claims 4, 8, 23, specifically using human pluripotent, multipotent, or fully differentiated cells as broadly encompassed by claims 4, 8, 23, most specifically upon implantation into a recipient female pig “to generate a chimeric pig embryo” as required in claim 24. 
Response to arguments
Applicants argue the amendment overcomes the rejections. Applicants’ argument is not persuasive for reasons set forth above. 
Written Description
Claims 1, 2, 4, 8, 11, 13 remain and claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Assumption
Despite the lack of specific disclosure of any specific TALEN target sites for the wild boar ETV2 gene or any specific TALEN pairs capable of inactivating a wild boar ETV2 gene, this rejection assumes those of skill would be able to determine how to make/use TALEN pairs that target and inactivate a wild boar ETV2 gene as suggested in the specification taken with the level of skill in the art at the time of filing. Ergo, the specific TALEN pairs for inactivating the wild boar ETV2 gene suggested by applicants have written description. Accordingly, this rejection assumes the concept of making an isolated wild boar fibroblast with an inactivated endogenous ETV2 gene, making an enucleated wild boar oocyte using the fibroblast, and making an isolated wild boar embryo, morula, or blastocyst with an inactivated endogenous ETV2 gene using the cloned oocyte have written description. 
Rejections 
a) The specification lacks written description for any species of pig cell/embryo/morula/blastocyst with a mutation in both alleles of an endogenous ETV2 gene as broadly encompassed by claims 1, 4, 8, 23 other than wild boar. 
The claims encompass any Sus ahoenobarbus, Sus barbatus, Sus cebifrons, Sus celebensis, Sus oliveri, Sus philippensis, Sus scrofa (wild boar) which includes the subspecies Sus scrofa domesticus (domestic pig) (sometimes treated as a full species), and Sus verrucosus. 
The art at the time of filing was limited to inactivating the ETV2 gene in mice and zebrafish, and the specification is limited to inactivating a pig ETV2 gene using TALEN 
Applicants do not teach any means for inactivating a wild boar ETV2 gene by providing the specific structure of TALEN target sites within the wild boar ETV2 gene or the structure of the TALEN pairs that target those sites. Specifically, SEQ ID NO: 20 in the instant application is the sequence for Sus scrofa (wild boar) ETV2 mRNA; however, applicants do not teach the structure of the wild boar ETV2 gene. Fig. 4A shows a strategy for detecting whether gene editing in the wild boar ETV2 gene and provides nucleotide numbers in the wild boar ETV2 gene: 

    PNG
    media_image1.png
    375
    863
    media_image1.png
    Greyscale

Applicants do not compare the wild boar ETV2 mRNA or gene to any Sus ahoenobarbus, Sus barbatus, Sus cebifrons, Sus celebensis, Sus oliveri, Sus philippensis, Sus scrofa domesticus (domestic pig) or Sus verrucosus ETV2 mRNA or gene. Applicants do not teach the TALEN pairs on pg 13-14 MUST function in any other pig ETV2 gene. 
Accordingly, the specification lacks written description for inactivating any pig ETV2 gene as broadly encompassed by claim 1, 4, 8, 23 other than wild boar. 

c) The specification lacks written description for a genetically modified pig embryo, morula, or blastocyst that does not express functional endogenous ETV2, wherein the pig embryo, morula, or blastocyst comprises human cells that express [human] ETV2 as required in claims 4, 8, 23. 
Claim 4 and 23 require the human cells are in the inner cell mass of the embryo, morula, or blastocyst. Claim 8 does not require the human cells are any particular place in the pig morula or blastocyst. The term “embryo” encompasses a morula or blastocyst. Claims 4, 8, and 23 encompass using the chimeric pig/human embryo, morula, or blastocyst to obtain a chimeric human/pig embryo (claim 24) or a living chimeric human/pig. 
The specification describes a chimeric pig/human embryo, morula or blastocyst of claims 4, 8 and 23 used to make a genetically modified non-human animal (pg 1, lines 30; “The present invention generates a pig blastocyst deficient of the pig Etv2 gene (and therefore deficient in pig vasculature and blood). By injecting human stem cells, such as iPS ceils positive for the Etv2 gene into the mutant pig (deficient in Etv2) blastocyst, the invention generates a pig that produces human or humanized blood and vasculature derived from the ). 
Pg 6 and Fig. 6 describe “complementation of ETV2 mutant mouse embryos with wild-type [mouse] ES cells. 
However, the phenotype of genetically modified animals with an inactivated ETV2 gene was unpredictable as evidenced by Ferdous, Rassmussen, and Kataoka (cited above) who taught mice with an inactivated ETV2 gene died in utero. In addition, the phenotype of the embryos obtained in genetically modified non-human animals lacking functional ETV2 was unpredictable as evidenced by Kataoka who taught ETV2 disruption in zebrafish affected vasculogenesis and myelopoiesis leaving primitive erythropoiesis intact while ETV2 disruption in mice resulted in lack of FLK1 expression and total loss of endothelial cell (EC) and hematopoietic cell (HPC) lineages (pg 6975, col. 1, 2nd paragraph). Applicants specifically acknowledge the unpredictability in the art by stating ETV2 plays a role in vasculogenesis and hematopoiesis in a mouse because mouse embryos without ETV2 are lethal at E9.5 and do not contain vasculature or blood (pg 13, line 20). 
The specification does not provide written description for chimeric pig/human embryos as required in claims 4, 8, 23 capable of making a living chimeric pig/human. The specification does not teach the human cells in the chimeric embryo allow functional ETV2 to be expressed in amounts capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the specific structure of the pig/human chimeric embryo obtained from the chimeric pig/human embryo, morula, or blastocyst as required in claim 24. The specification does not teach a chimeric pig/human obtained from the chimeric pig/human embryo, morula, or blastocyst 
The specification describes using knockout ETV2 -/- pig embryos to study the role of ETV2 in pig embryo development by observing the pig embryo throughout embryogenesis; however, the specification does not teach a chimeric pig/human embryos with an inactivated pig ETV2 gene AND human cells that express ETV2 (encompassed by claims 4, 8, 23, and made in the method of claim 24) capable of being used to study the role of the ETV2 gene during embryonic pig development. 
Claim 4 requires the human cells are differentiated from pluripotent cells, ergo the human cells may be fully differentiated. However, the specification does not teach expression of ETV2 in the differentiated human cells would be of an amount or in a location capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the differentiated cells are necessarily blood cells or vascular tissue. The specification does not teach how to use a chimeric pig/human embryo comprising fully differentiated human cells (encompassed by claim 4) to study the role of ETV2 in pig embryo development. 
Claim 4 encompasses using human multipotent cells (derived from human pluripotent cells). Claim 8 requires using human stem cells which encompasses multipotent cells. However, the specification does not teach expression of ETV2 in multipotent human cells would be of an amount or in a location capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the multipotent cells would necessarily differentiate into blood cells, vascular tissue, or any desired tissue or organ. The specification does not teach a chimeric pig/human embryo 
Claim 8 requires the human cells are stem cell which encompasses pluripotent cells. Claim 23 requires the human cells are pluripotent cells, i.e. ES cells or iPS cells. However, the specification does not teach expression of ETV2 in pluripotent human cells would be of an amount or in a location capable of allowing the chimeric pig/human embryo to survive. The specification does not teach the pluripotent cells would necessarily differentiate into blood cells, vascular tissue, or any desired tissue or organ. The specification does not teach a chimeric pig/human embryo comprising pluripotent human cells (encompassed by claims 8, 23, and made in the method of claim 24) capable of being used to study the role of ETV2 in pig embryo development.
Accordingly, the specification lacks written description for a genetically modified chimeric pig embryo that does not express functional endogenous ETV2 and comprises human cells that express [human] ETV2 as required in claims 4, 8, 23, specifically using human pluripotent, multipotent, or fully differentiated cells as broadly encompassed by claims 4, 8, 23, most specifically upon implantation into a recipient female pig “to generate a chimeric pig embryo” as required in claim 24 because the specification does not teach the chimeric pig/human embryo can be used to make a living pig/human chimera or to study the role of ETV2 in pig embryo development.  
Response to arguments
Applicants argue the Sus scrofa (wild boar) genomic sequence used represents any Sus Scrofa domesticus (domestic pig). Applicants’ argument is not persuasive 
Applicants argue those of skill could use the embryo of claim 4, 8 or 23 to make a living chimeric pig/human as “disclosed herein (see, for example, claim 8)” because of the Declaration filed 5-7-19. Applicants’ argument and the Declaration are not persuasive. While claim 8 does not require making a living chimeric pig/human, the specification does not provide written description for a chimeric pig/human morula or blastocyst capable of making a living chimeric pig/human for reasons set forth above. Paragraph 8 of the Declaration discusses “successful rescue” of ETV2 knockout pig embryos using blastocyst complementation with GFP porcine blastomeres (pg 9); however, the claims are not drawn to knockout [pig] embryos complemented with wild-type [pig] stem cells, and the specification and Declaration do not teach the chimeras live. 

Neither the arguments nor the Declaration address making a chimeric pig/human embryo capable of becoming a living pig/human chimera or capable of being used to study the role of ETV2 in embryo development using human cells that do not functionally express human ETV2 as encompassed by claims 8 and 23. 
Neither the arguments nor the Declaration address making a chimeric pig/human embryo capable of becoming a living pig/human chimera or capable of being used to study the role of ETV2 in embryo development using multipotent or fully differentiated human cells as encompassed by claims 4 and 8. 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 8, 11, 13 remain and claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
The phrase “said disruptions” in claim 4 lacks antecedent basis. The claim is indefinite because it is unclear whether the “mutations” in line 1 must be disruptions or if the mutations can be any genetic modification that results in no expression of the endogenous ETV2 gene. 
The phrase “wherein the human cells are differentiated from human pluripotent stem cells introduced into a pig embryo at an earlier stage in development than said chimeric pig embryo” in claim 4 makes the claim indefinite because the metes and bounds of the human pluripotent cells used to make the differentiated cells cannot be determined. In particular, it is unclear how the phrase “introduced into a pig embryo” further limits the structure and/or function of the human pluripotent cells. Most specifically, it is unclear how the phrase “introduced into a pig embryo at an earlier stage in development than said chimeric pig embryo” further limit the structure and/or function of the human pluripotent cells. The specification does not distinguish the structures/functions associated with cells differentiated from human pluripotent cells introduced into a pig embryo from those not introduced into a pig embryo. The specification does not distinguish the structures/functions associated with cells differentiated from human pluripotent cells introduced into a pig embryo at a stage earlier than the chimeric pig embryo from those introduced into a pig embryo at the same time or later than the chimeric pig embryo. Accordingly, those of skill would not be able to determine when they had differentiated human cells (or pluripotent human cells used to make them) within the metes and bounds of claim 4. 

The phrase “in said pig” in claim 8 lacks antecedent basis. It is unclear if applicants are attempting to claim making a pig morula/blastocyst as in the preamble or a pig as in line 5. 
Step b) in claim 8 is indefinite because it requires making a pig morula or blastocyst in line 1 but only requires activating the oocyte to form a pig blastocyst in line 4. It is unclear whether the step encompasses making a pig morula or blastocyst or just a blastocyst. It is noted that line 4 does not require the pig blastocyst to be “ETV2 null”. 
Response to arguments
Applicants’ arguments are noted but do not address the pending rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102
The art at the time of filing did not reasonably teach or suggest making or using a pig cell, morula, or blastocyst with a mutation in both alleles of an ETV2 gene such that the cell, morula, or blastocyst lacks functional ETV2 expression as required in claim 1.

The art at the time of filing did not reasonably teach or suggest making or using a chimeric pig morula or blastocyst that lacks functional expression of endogenous ETV2 and comprises human cells that express ETV2 as required in claims 8 and 23. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632